Citation Nr: 1400876	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania 


THE ISSUE

Whether a request for a waiver of recovery of an overpayment of $14,041.00 for death pension benefits was timely.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1943 to September 1945.  The Veteran died in December 2006, and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in St. Paul, Minnesota.  The appellant lives within the jurisdiction of the RO in Boston, Massachusetts, and her appeal originates from the RO in Philadelphia, Pennsylvania.  
    
The claim has been before the Board on a separate occasion, and was remanded in August 2012 so that a videoconference hearing could be scheduled.  A hearing was held in December 2013, and a transcript is of record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  

Based on the appellant's age, the claim has been advanced on the docket.  


FINDINGS OF FACT

1.  Death pension benefits were granted for the appellant effective in December 2006.

2.  From January 2007 to November 2010, the appellant was overpaid $14,041.00 in death pension benefits as due to unreported income existing at that time; the appellant was notified of the overpayment in January 2011.  

3.  In November 2011, the appellant requested a waiver of the overpayment of death pension benefits; her request was sent more than 180 days after initial notification of the existence of the debt.  

4.  The January 2011 notice of indebtedness letter was not returned to VA as being undeliverable, nor has the appellant alleged that it was not received, and there is no evidence of trickery, malfeasance, or misleading behavior on the part of VA.


CONCLUSION OF LAW

A timely request for waiver of recovery of VA death pension benefit payments in the amount of $14,041.00 was not filed by the appellant.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist and Legal Criteria

This case concerns the appellant's disagreement with having to repay an overpayment of VA death pension benefits.  Initially, the Board notes that, generally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), covers VA's obligation to notify and to assist claimants with their applications for VA benefits.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Notwithstanding the requirements of the VCAA, the provisions of Chapter 53 of Title 38 of the United States Code govern claims for waiver of recovery of a debt owed to VA.  This statute contains its own specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. §5100 et seq. (West 2002 & Supp. 2013), are relevant to a different chapter of Title 38, and do not apply to this appeal.   See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).

Regarding the specific notice requirements established with regard to a waiver of indebtedness, it is noted that when notice of indebtedness is dated on or after April 1, 1983, as is the case here, a request for waiver of an indebtedness shall only be considered if the request is made within 180 days following the date of a notice of indebtedness by the VA to the debtor.  38 C.F.R. § 1.963(b).  That is to say, the claimant is to be notified of the debt, and informed that a request for a waiver of the debt must be received within 180 days following the date of that notice.  

The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b). 

The Board additionally notes that in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).   Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct (such as trickery); however, the decision in Bailey does require the Veteran to have been "misled by the conduct of his adversary into allowing the filing deadline to pass." See Bailey at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

Analysis

The appellant was notified in January 2011 that a debt had been created between her initial receipt of payments for death pension benefits in January 2007 and November 2010.  VA determined that the appellant failed to report income in the initial application for death pension, and that this unreported income made the appellant ineligible for receipt of the full pension amount granted in December 2006.  The amount of debt was calculated at $14,041.00.  While the appellant has stated that she did not intend to misrepresent her income, and that she was taking medication at the time the claim for death pension was filed, she has not contested that the amount of money determined to be indebted to the government is incorrect.  Essentially, she reports that she made an honest mistake in reporting her income, and that it is a hardship for her to repay the debt.  

As noted, the appellant was notified of the outstanding debt, and of the need to adjust future benefit payments to recoup that debt, in a January 2011 letter (specifically, in a letter dated January 6, 2011).  With that letter, the appellant was informed of her right to dispute the debt or to request a waiver of the indebtedness.  A "Notice of Rights and Obligations" was attached to the letter as a means of fully explaining the appellant's options with respect to disputing the debt and/or requesting a waiver of the overpayment.  The Debt Management Center in St. Paul, Minnesota has confirmed that a letter explaining the appellant's rights to request a waiver (to include the 180-day time limit) was dispatched to the appellant in January 2011.   

The appellant did not submit her request for a waiver until November 2011, and this is more than 180 days from her initial notice of being in receipt of an overpayment.  Recoupment of the debt, via an adjustment to the appellant's monthly benefits, began in April 2011.  

The appellant has not alleged, and the record does not demonstrate, that there was any issue with respect to the delivery of the January 2011 notice letter.  Indeed, the letter was not returned to VA as undeliverable, and the appellant has not alleged, nor does the record otherwise demonstrate, that she did not receive notification of her debt of $14,041.00 and the need to request a waiver of recovery of that debt within 180 days.  There is no indication that the appellant has been misled with respect to her rights to request a waiver of overpayment of death pension benefits.  

Simply, the appellant has alleged that the debt is a financial hardship and that she is advanced in years and cannot afford to pay it.  She has alleged that she made an honest mistake and did not intend to deceive the government with respect to reporting her actual income for death pension purposes.  

The appellant has not alleged, nor does the evidence of record demonstrate, that the criteria for extension of the 180 day period have been met.  Specifically, she has not demonstrated that as a result of an error by VA or the postal authorities, or due to circumstances beyond her control, that there was any delay in her receipt of the January 2011 notification of indebtedness beyond the time customarily required for mailing (including forwarding).  Given that the appellant has not alleged or substantiated that there was such a delay in her receipt of the notice of indebtedness, the Board shall direct that the 180 day period be computed from the date of her actual receipt of the notice of indebtedness.  Receipt of her waiver request in November 2011, more than 180 days later, falls outside of the required regulatory period to request a waiver under 38 § C.F.R. 1.963. 

Moreover, the appellant has not alleged that she was given any type of advice or misinformation from VA employees that misled or tricked her into not filing a timely waiver claim.  There is no indication of trickery or misleading information provided to the Appellant from VA.  For these reasons, the Board finds no basis to toll the filing criteria applicable to this case, including on equitable grounds.  As noted above, the jurisprudence addressing this type of situation clearly does not apply in the absence of any misleading conduct on the part of VA.  Equitable relief is not appropriate where the claimant has failed to exercise due diligence in preserving his or her legal rights.  See Bailey at 1365; Pfau at 517.

The Board does not doubt that the appellant meant to be truthful in her reports to VA when filing a claim for death pension in 2006; however, she has acknowledged, and the record does establish, that her mistake led to an overpayment of benefits.  She was informed of her right to request a waiver of overpayment within 180 days of notification of the existence of the debt, and she has not demonstrated that she suffered any sort of incapacity, unfairness, or misleading behavior from VA which would have prevented her from requesting such a waiver in a timely manner (the only allegation of incapacity was that she took mood-altering medicine at the time of the filing of the initial claim for death pension benefits in 2006, many years before being informed of the overpayment of benefits).  The record does not establish that there was any error in delivery or failure of notification in January 2011.  Simply put, the Board cannot accept the November 2011 request for a waiver of overpayment of benefits as being timely, and the claim must be denied.  


ORDER

A timely request for a waiver of recovery of an overpayment of $14,041.00 for death pension benefits has not been received, and the claim is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


